Title: From Benjamin Franklin to Deborah Franklin, 14 February 1765 (I)
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Feb. 14. 1765.
Enclos’d is a Letter from Mrs. Stevenson, and Bill of Lading for a Chest of Goods sent you. The Pamphlets in it are to be sent up to Billy. There are some Books for Cousin Cuthbert, not all he wanted, but the rest will be sent as soon as they can be got. I wrote to you per Packet on Saturday. Love to dear Sally and all Friends. In great Haste, Your affectionate Husband
B Franklin
 
Addressed: [To / Mrs Fra]nkli[n] / Philadelphia
